DETAILED ACTION

This action is responsive to communications filed on June 29, 2020. This action is made Non-Final.
Claims 1-16 are pending in the case. 
Claims 1 and 9 are independent claims.
Claims 1-16 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 06/29/2020 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 8 and 16 recite the limitation “wherein distributional similarity.” There is insufficient antecedent basis for this limitation in the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “candidate generator,” “pseudo-candidate generator,” “candidate scorer,” “knowledge base statistics counter,” “document generator,”  in claims 1, 2, and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al., US Patent Application Publication no. US 2013/0007607 (“Caldwell”), in view of Hertz et al., US Patent Application Publication no. US 2018/0082183 (“Hertz”), and further in view of He et al., US Patent Application Publication no. US 2015/0332158 (“He”).
Claim 1:
	Caldwell teaches or suggests an automatic terminology linking system for automatically linking terminology to nodes of a knowledge base, the system comprising:
	a candidate generator configured to identify candidate nodes for each terminology that is to be linked to a node of the knowledge base (see para. 0021 - term/definition store 214 is illustrative of a local or remote term definition memory storage from which definitions for main terms 210 may be retrieved and to which definitions verified for a main term 210 may be subsequently stored; para. 0022 - document glossary 226 for a given document may be stored in the term/definition store 214 and in the project resources repository 202 for subsequent use by other users of the given document or other documents having the same or similar terms requiring definition; para. 0027 - acronym "ASD" may have two or more different meanings; para. 0029 - term extracted from the retrieved document and compared against terms previously defined and stored in the term/definition store 214 results in an ambiguity where the term has multiple possible definitions, then such a term may be identified for requiring additional definition analysis.), wherein each terminology determined to have no candidates is identified as candidate-less terminology (see para. 0029 - terms extracted from the retrieved document during text preprocessing that do not match terms existing in the term/definition store 214 (i.e., terms that do not have a previously generated and stored definition) may be identified for requiring a definition.);
	a candidate scorer configured to respectively score the candidate nodes and the pseudo-candidate nodes for nodes of the knowledge base corresponding to the candidates and pseudo-candidates (see para. 0030 - once terms are identified requiring new definitions or revised or updated definitions, definitions for the identified terms may be obtained from a variety of local or external definition sources. Previously stored definitions in the project resources repository 204, and the like for obtaining definitions for the identified terms.);
	wherein the terminology is linked to the node of the knowledge base corresponding to the highest-scored candidate node for the terminology (see para. 0021 - term/definition store 214 is illustrative of a local or remote term definition memory storage from which definitions for main terms 210 may be retrieved and to which definitions verified for a main term 210 may be subsequently stored; para. 0022 - document glossary 226 for a given document may be stored in the term/definition store 214 and in the project resources repository 202 for subsequent use by other users of the given document or other documents having the same or similar terms requiring definition; para. 0030 - once terms are identified requiring new definitions or revised or updated definitions, definitions for the identified terms may be obtained from; para. 0032 - the most highly ranked definition may be advanced to and presented to a user of the document as part of a document glossary; para. 0034 - the document glossary may be stored in the term/definition store 214; Claim 7 – ranking the plurality of candidate definitions that may be paired with a given term that requires a definition and presenting a highest ranked candidate definition with the given term to the user of the received document.).
	Hertz more specifically teaches or suggests a pseudo0candidate generator configured to identify pseudo-candidate nodes for the candidate-less terminology that is to be linked to a node of the knowledge base; and wherein the pseudo-candidate generator is configured to identify knowledge base nodes that are semantically-related to candidate-less terminology as the pseudo-candidate nodes of the candidate-less terminology, and wherein the candidate-less terminology is linked to the node of the knowledge base corresponding to the highest-scored pseudo-candidate for the candidate-less terminology (see para. 0136 - we link each entity in the data to the relevant nodes in our graph and update the information of the nodes being linked; para. 0142 - matching the attribute values of the nodes in the graph and that of a new entity; para. 0143 - computes a similarity score between each of the candidate nodes and the given entity; para. 0145 - calculated similarity scores, the given entity is linked to the candidate node that it has the highest similarity score with, this may be conditioned on if their similarity score is also above a pre-defined threshold. the similarity between the given entity and a candidate node is above a threshold; para. 0208 - new entity is recognized from a free text document, the information from the knowledge graph is used to identify candidate nodes that this new entity might be linked to.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Caldwell, to include pseudo0candidate generator configured to identify pseudo-candidate nodes for the candidate-less terminology that is to be linked to a node of the knowledge base; and wherein the pseudo-candidate generator is configured to identify knowledge base nodes that are semantically-related to candidate-less terminology as the pseudo-candidate nodes of the candidate-less terminology, and wherein the candidate-less terminology is linked to the node of the knowledge base corresponding to the highest-scored pseudo-candidate for the candidate-less terminology for the purpose of efficiently conducting entity linking based on similarity relation, improving the effectiveness of the linking, as taught by Hertz (0145).
Caldwell fails to explicitly disclose using occurrence statistics; by collective inference using occurrence statistics and co-occurrence statistics.
He teaches or suggests occurrence statistics; by collective inference using occurrence statistics and co-occurrence statistics (see para. 0011 – node representing an entity in the heterogeneous entities, wherein any two nodes in the co-occurrence graph are connected by an edge when they co-occur in a knowledge base, with a weight of the edge being equal to the number of times entities associated with the two nodes co-occur in the knowledge base. based on a probabilistic context-aware relevance model; para. 0040 - the disease "acne", what are the similar drugs in the graph? The objective of the problem is to infer the probability P(relleq, e ), given the query entity eq and one entity e with the target entity type; para. 0085 - a) receive data associated with a co-occurrence graph among heterogeneous entities, the co-occurrence graph comprising a plurality of nodes, each node representing an entity in the heterogeneous entities, wherein any two nodes in the co-occurrence graph are connected by an edge when they co-occur in a knowledge base, with a weight of the edge being equal to the number of times entities associated with the two nodes co-occur in the knowledge base. based on a probabilistic context-aware relevance model.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Caldwell, to include occurrence statistics; by collective inference using occurrence statistics and co-occurrence statistics for the purpose of efficiently leveraging occurrence metrics associated with a knowledge base, improving relevant entity associations, as taught by He (40 and 0085).
Claim(s) 9:
Claim(s) 9 correspond to Claim 1, and thus, Caldwell, Hertz, and He teach or suggest the limitations of claim(s) 9 as well.

Claim 2:
He further teaches or suggests a knowledge base counter configured to determine the occurrence statistics and the co-occurrence statistics for the nodes of the knowledge base (see para. 0011 – node representing an entity in the heterogeneous entities, wherein any two nodes in the co-occurrence graph are connected by an edge when they co-occur in a knowledge base, with a weight of the edge being equal to the number of times entities associated with the two nodes co-occur in the knowledge base. based on a probabilistic context-aware relevance model; para. 0040 - the disease "acne", what are the similar drugs in the graph? The objective of the problem is to infer the probability P(relleq, e ), given the query entity eq and one entity e with the target entity type; para. 0085 - a) receive data associated with a co-occurrence graph among heterogeneous entities, the co-occurrence graph comprising a plurality of nodes, each node representing an entity in the heterogeneous entities, wherein any two nodes in the co-occurrence graph are connected by an edge when they co-occur in a knowledge base, with a weight of the edge being equal to the number of times entities associated with the two nodes co-occur in the knowledge base. based on a probabilistic context-aware relevance model.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Caldwell, to include a knowledge base counter configured to determine the occurrence statistics and the co-occurrence statistics for the nodes of the knowledge base for the purpose of efficiently leveraging occurrence metrics associated with a knowledge base, improving relevant entity associations, as taught by He (40 and 0085).
Claim(s) 10:
Claim(s) 10 correspond to Claim 2, and thus, Caldwell, Hertz, and He teach or suggest the limitations of claim(s) 10 as well.

Claim 3:
	Caldwell further teaches or suggests wherein the candidate generator is configured to receive a document and a list of terminologies in the document as input (see para. 0027 - individual words or terms separated from the text contained in the retrieved document during the text preprocessing operation 308 may be extracted; para. 0030 - terms are identified requiring new definitions or revised or updated definitions, definitions for the identified terms may be obtained.).
Claim(s) 11:
Claim(s) 11 correspond to Claim 3, and thus, Caldwell, Hertz, and He teach or suggest the limitations of claim(s) 11 as well.

Claim 4:
	Caldwell further teaches or suggests a document generator that is configured to generate technical documents with terminologies linked to associated nodes of the knowledge base (see para. 0001 - documents or electronic mail messages that are filled with unfamiliar terms, acronyms, or industry jargon; para. 0016 - t acronym may stand for the term "Association of Software Developers," or the acronym may stand for the term "Asymmetric Software Design," or the acronym may stand for the term "Asymmetric stochastic data," or other; para. 0032 - building a document glossary for the retrieved document; para. 0034 - the document glossary may be stored in the term/definition store 214. built document glossary may be linked to the retrieved document so that subsequent launching of the retrieved document also launches the document glossary as a secondary document, or such that a link is provided in the retrieved document for obtaining the locally or remotely stored document glossary for the retrieved document.).
Claim(s) 12:
Claim(s) 12 correspond to Claim 4, and thus, Caldwell, Hertz, and He teach or suggest the limitations of claim(s) 12 as well.

Claim 5:
	Hertz teaches or suggests wherein the pseudo-candidate generator is configured to identify knowledge base nodes that are near-synonyms to the candidate-less terminology as pseudo-candidates for the candidate-less terminology (see para. 0093 - may involve nearest neighbor type analysis based on computed similarity of terms or words determined as features to determine positiveness or negativeness; para. 0143 - computes a similarity score between each of the candidate nodes and the given entity; para. 0145 – features needed for the SVM model are extracted from all pairs of comparable attributes between the given entity and a candidate node. attributes "first name" and "given name" are comparable. calculated similarity scores, the given entity is linked to the candidate node that it has the highest similarity score with, this may be conditioned on if their similarity score is also above a pre-defined threshold. the similarity between the given entity and a candidate node is above a threshold.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Caldwell, to include wherein the pseudo-candidate generator is configured to identify knowledge base nodes that are near-synonyms to the candidate-less terminology as pseudo-candidates for the candidate-less terminology for the purpose of efficiently conducting entity linking based on similarity relation, improving the effectiveness of the linking, as taught by Hertz (0145).
Claim(s) 13:
Claim(s) 13 correspond to Claim 5, and thus, Caldwell, Hertz, and He teach or suggest the limitations of claim(s) 13 as well.

Claim 14:
	Hertz further teaches or suggests wherein the pseudo-candidate generator is configured to identify knowledge base nodes that share words with the candidate-less terminology as pseudo-candidates for the candidate-less terminology (see para. 0093 - may involve nearest neighbor type analysis based on computed similarity of terms or words determined as features to determine positiveness or negativeness; para. 0142 - matching the attribute values of the nodes in the graph and that of a new entity; para. 0143 - computes a similarity score between each of the candidate nodes and the given entity; para. para. 0145 – features needed for the SVM model are extracted from all pairs of comparable attributes between the given entity and a candidate node. attributes "first name" and "given name" are comparable. calculated similarity scores, the given entity is linked to the candidate node that it has the highest similarity score with, this may be conditioned on if their similarity score is also above a pre-defined threshold. the similarity between the given entity and a candidate node is above a threshold.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Caldwell, to include wherein the pseudo-candidate generator is configured to identify knowledge base nodes that share words with the candidate-less terminology as pseudo-candidates for the candidate-less terminology for the purpose of efficiently conducting entity linking based on similarity relation, improving the effectiveness of the linking, as taught by Hertz (0145).
Claim(s) 14:
Claim(s) 14 correspond to Claim 6, and thus, Caldwell, Hertz, and He teach or suggest the limitations of claim(s) 14 as well.

Claim 7:
	Hertz further teaches or suggests wherein the pseudo-candidate generator is configured to identify knowledge base nodes that are distributionally similar to the candidate-less terminology as pseudo-candidates for the candidate-less terminology (see para. 0093 - may involve nearest neighbor type analysis based on computed similarity of terms or words determined as features to determine positiveness or negativeness; para. 0142 - matching the attribute values of the nodes in the graph and that of a new entity; para. 0143 - computes a similarity score between each of the candidate nodes and the given entity using an Support Vector Machine (SVM) classifier; para. 0145 – features needed for the SVM model are extracted from all pairs of comparable attributes between the given entity and a candidate node. attributes "first name" and "given name" are comparable. calculated similarity scores, the given entity is linked to the candidate node that it has the highest similarity score with, this may be conditioned on if their similarity score is also above a pre-defined threshold. the similarity between the given entity and a candidate node is above a threshold.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Caldwell, to include wherein the pseudo-candidate generator is configured to identify knowledge base nodes that are distributionally similar to the candidate-less terminology as pseudo-candidates for the candidate-less terminology for the purpose of efficiently conducting entity linking based on similarity relation, improving the effectiveness of the linking, as taught by Hertz (0145).
Claim(s) 15:
Claim(s) 15 correspond to Claim 7, and thus, Caldwell, Hertz, and He teach or suggest the limitations of claim(s) 15 as well.

Claim 8:
	Hertz further teaches or suggests wherein distributional similarity between the candidate-less terminology and the nodes of the knowledge base is determined using vector representations of the knowledge base nodes and the unlinked terminology (see para. 0093 - may involve nearest neighbor type analysis based on computed similarity of terms or words determined as features to determine positiveness or negativeness; para. 0142 - matching the attribute values of the nodes in the graph and that of a new entity; para. 0143 - computes a similarity score between each of the candidate nodes and the given entity using an Support Vector Machine (SVM) classifier; para. 0145 – features needed for the SVM model are extracted from all pairs of comparable attributes between the given entity and a candidate node. attributes "first name" and "given name" are comparable. calculated similarity scores, the given entity is linked to the candidate node that it has the highest similarity score with, this may be conditioned on if their similarity score is also above a pre-defined threshold. the similarity between the given entity and a candidate node is above a threshold.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Caldwell, to include wherein distributional similarity between the candidate-less terminology and the nodes of the knowledge base is determined using vector representations of the knowledge base nodes and the unlinked terminology for the purpose of efficiently conducting entity linking based on similarity relation, improving the effectiveness of the linking, as taught by Hertz (0145).
Claim(s) 16:
Claim(s) 16 correspond to Claim 8, and thus, Caldwell, Hertz, and He teach or suggest the limitations of claim(s) 16 as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176